UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8224


PRINCIBE LAGUERRE,

                Plaintiff - Appellant,

          v.

MELISA WHITE GAY, Esquire,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Patrick Michael Duffy, Senior
District Judge. (3:09-cv-01864-PMD)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Princibe Laguerre, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Princibe Laguerre appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   without    prejudice        on       his    42   U.S.C.     § 1983    (2006)

complaint.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     Laguerre v. Gay, No. 3:09-cv-01864-PMD (D.S.C.

filed Nov. 19, 2009; entered Nov. 20, 2009).                       We dispense with

oral   argument    because     the    facts         and   legal    contentions    are

adequately    presented   in    the       materials       before    the   court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                          2